               Case 1-18-01055-ess              Doc 24        Filed 01/27/20      Entered 01/27/20 09:28:10




      Michael Heilbronn                                              Benjamin Plaza, Jr.




      Karamvir Dahiya, 75 Maiden Lane Suite 506, New York NY 10038    Eric E. Rothstein, Esq. Rothstein Law PLLC, The Woolworth Bldg.,
      Tel: 212 766 8000                                               233 Broadway, Ste 900 NY NY 10279 eric@rothsteinlawny.com
      Email: karam@dahiya.law


                         ✔




IV. CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILI1G AND WRITING A BRIEF STATEMENT OF CAUSE)
                                      (DO NOT CITE JURISDICTION STATU7ES UNLESS DIVERSITY)



✔




                                                                                        ✔
                  Case 1-18-01055-ess                  Doc 24         Filed 01/27/20            Entered 01/27/20 09:28:10


PLAINTIFF(S) ADDRESS(ES) AND COUNTY(IES)
Michael Heilbronn
30-18 88th Street
East Elmhurst, NY 11369
Queens

DEFENDANT(S) ADDRESS(ES) AND COUNTY(IES)
Benjamin Plaza, Jr
C/O Rothstein Law PLLC
The Woolworth Building
233 Broadway, Ste. 900
New York NY 10279
DEFENDANT(S) ADDRESS UNKNOWN
REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, I HAVE BEEN UNABLE, WITH REASONABLE DILIGENCE, TO ASCERTAIN THE
RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS:
Benjamin Plaza address is not known to the filer of this Appeal

                     RELATED CASE STATEMENT (Section VIII on the Front of this Form)
Please list all cases that are arguably related pursuant to Division of Business Rule 50.3.1 in Section VIII on the front of this form. Rule 50.3.1 (a)
provides that “A civil case is “related” to another civil case for purposes of this guideline when, because of the similarity of facts and legal issues or
because the cases arise from the same transactions or events, a substantial saving of judicial resources is likely to result from assigning both cases to
the same judge and magistrate judge.” Rule 50.3.1 (b) provides that “ A civil case shall not be deemed “related” to another civil case merely because the
civil case: (A) involves identical legal issues, or (B) involves the same parties.” Rule 50.3.1 (c) further provides that “Presumptively, and subject to the
power of a judge to determine otherwise pursuant to paragraph (d), civil cases shall not be deemed to be “related” unless both cases are still pending
before the court.”
                                        NY-E DIVISION OF BUSINESS RULE 50.1(d)(2)

1.)       Is the civil action being filed in the Eastern District removed from a New York State Court located in Nassau or Suffolk County?
                Yes           ✔     No


2.)       If you answered “no” above:
          a) Did the events or omissions giving rise to the claim or claims, or a substantial part thereof, occur in Nassau or Suffolk
          County?               Yes    ✔     No

          b) Did the events or omissions giving rise to the claim or claims, or a substantial part thereof, occur in the Eastern District?
                          ✔     Yes          No

          c) If this is a Fair Debt Collection Practice Act case, specify the County in which the offending communication was received:
             __________________________.

If your answer to question 2 (b) is “No,” does the defendant (or a majority of the defendants, if there is more than one) reside in Nassau
or Suffolk County, or, in an interpleader action, does the claimant (or a majority of the claimants, if there is more than one) reside in
Nassau or Suffolk County?              Yes          No
            (Note: A corporation shall be considered a resident of the County in which it has the most significant contacts).

                                                                 BAR ADMISSION

        I am currently admitted in the Eastern District of New York and currently a member in good standing of the bar of this court.

                                    ✔              Yes                                                      No

       Are you currently the subject of any disciplinary action(s) in this or any other state or federal court?

                                                    Yes    ,I\HVSOHDVHH[SODLQ         ✔                 No
      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
        I certify the accuracy of all information provided above.
                      /s/karamvirdahiya
        Signature: ______________________________________
                     Case 1-18-01055-ess                    Doc 24          Filed 01/27/20             Entered 01/27/20 09:28:10

JS 44C/EDNY Reverse (Rev. 03/18)

                        INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                                 Authority for Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or
other papers as required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the
United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet.
Consequently, a civil cover sheet is submitted to the Clerk of Court for each civil complaint filed. The attorney filing a case should
complete the form as follows:

I.
        a)   Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency,
             use only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency
             and then the official, giving both name and title.

        b)   County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides
             at time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In
             land condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)

        c)   Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an
             attachment, noting in this section "(see attachment)".

II.          Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place
             an "X" in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below. United States plaintiff.
             (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here. United States
             defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box. Federal question. (3) This
             refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment to the Constitution,
             an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes precedence,
             and box 1 or 2 should be marked Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different
             states. When Box 4 is checked, the citizenship of the different parties must be checked. (See Section III below; NOTE: federal question
             actions take precedence over diversity cases.)

III.         Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above.
             Mark this section for each principal party.

IV.          &DXVHRI$FWLRQ Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite
             jurisdictional statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

V.           Origin. Place an "X" in one of the seven boxes.
             Original Proceedings. (1) Cases which originate in the United States district courts.
             Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
             When the petition for removal is granted, check this box.
             Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the
             filing date.
             Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
             Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers
             or multidistrict litigation transfers.
             Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
             Section 1407.
             Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
             PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
             changes in statue.

VI.          1DWXUHRI6XLW Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature
             ofsuit code that is most applicable. Click here for: Nature of Suit Code Descriptions.

VII.         Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P. Demand. In this
             space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction. Jury Demand. Check the
             appropriate box to indicate whether or not a jury is being demanded.

VIII.        Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the
             docket numbers and the corresponding judge names for such cases.


Date and Attorney Signature. Date and sign the civil cover sheet.
